Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Claim Objections
Claim 5 is objected to because of the following informalities: after ‘cover’, please delete [holder] to avoid 112 issues. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: In line 2, please delete [top] and insert – to --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 does not depend on any claim. This is confusing to the examiner because the metes and bounds of the claim are not known.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1, 8, 12-14, 19 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Seago (US Patent No. 4,353,188).
For claim 1, Seago discloses a system (fig. 2) for the storage and preservation of an asset, comprising: an asset module changeable in size and shape (the size and shape of the building can be changed according to building specification during construction), wherein the asset module comprises a foundation (fig. 3, 22), one or more vertical bounding elements (24, 66, 48, 68) and one or more horizontal bounding elements (fig. 3, 260), the one or more vertical bounding elements and the one or more horizontal bounding elements defining an inner volume of the asset module, the asset module having a controlled atmosphere (col. 11 lines 9-13), a cover panel (fig. 3, left 206) installed on a first top surface of a first longitudinal vertical bounding element (fig. 3, left 24, 66, 48, 68), a receiving panel  (right 206) installed on a second top surface of a second longitudinal vertical bounding element (right 24, 66, 48, 68), and a sheet material cover (fig. 3, 170, galvanized sheet iron) located across a span between two vertical bounding elements.
For claim 8, Seago discloses that the sheet material cover (170) comprises a plurality of apertures (col. 9 lines 30-35, holes formed by the screws/bolts).
For claim 12, Seago discloses that the one or more apertures of the plurality are each covered with a cover (col. 9 lines 30-35, the head of the screws/bolts cover the apertures).
For claim 13, Seago discloses that the controlled atmosphere of the asset module is controlled by an atmospheric control unit (col. 11 lines 9-13).
For claim 14, Seago discloses that the atmospheric control unit includes a sensor configured to monitor an atmosphere of the inner volume (col. 11 lines 9-13, it is inherent that there is a sensor in the control unit since Seago discloses that the temperature is regulated by the control unit).
For claim 19, Seago discloses that the asset module comprises an aperture to facilitate ingress and egress to and from the asset module (col. 6 lines 35-38).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seago (US Patent No. 4,353,188) in view of Tacoma (US Patent No. 5,660,005).
For claim 2, Seago does not disclose that the sheet material cover is a flexible sheet material.
Tacoma discloses a system (fig. 1) for the storage and preservation of an asset comprising an asset module having vertical bounding elements (20) and a sheet material cover (fig. 21, 117) located across a span between two vertical bounding elements, wherein the sheet material cover is a flexible sheet material (col. 8 lines 60-62).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the sheet material cover of Seago a flexible sheet material as made obvious by Tacoma to increase the ease of assembly and installation of the sheet material cover.
For claim 3, the combination discloses that the sheet material cover is transparent (Tacoma col. 8 lines 60-62).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seago (US Patent No. 4,353,188) in view of Romes (US Patent No. 6,393,797).
For claim 5, Seago does not disclose that the cover panel includes a rotatable roll of the sheet material cover.

It would be obvious to one having ordinary skill in the art at the time of the invention to provide the cover panel with a rotatable roll of the sheet material cover so that the sheet material cover can be easily used to cover the module during assembly of the assembly.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seago (US Patent No. 4,353,188) in view of Libin et al. (US2005/0055567).
For claim 20, Seago does not disclose an authentication element communicatively coupled to the aperture, the authentication element configured to enable and disable ingress and egress to and from the asset module.
Libin et al. discloses the obviousness of coupling an authentication element to an aperture/door of a module/container, the authentication element configured to enable and disable ingress and egress to and from the asset module [0093][0196].
It would have been obvious to one having ordinary skill in the art at the time of the invention to couple an authentication element to the aperture of Seago as made obvious by Libin et al. to add some level of security to the system.

Allowable Subject Matter
Claims 4, 6-7, 9-11,15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a system comprising an asset module, wherein the asset module comprises a foundation, one or more vertical bounding elements and one or more horizontal .




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633